UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


NOLAN JAMES,                  )
                              )
          Petitioner,         )
                              )
     v.                       )         Civil Action No. 11-0554 (GK)
                              )
UNITED STATES,                )
                              )
          Respondent.         )



                        MEMORANDUM OPINION


     Petitioner Nolan James filed a “Motion for Speedy Trial of

Federal Charges or Dismissal of Charges” in the United States

District Court for the Middle District of Louisiana.       The matter

has been transferred to this Court, and it has been treated as a

petition for a writ of habeas corpus.       On consideration of the

petition and the government’s response to the Order to Show

Cause, the petition will be denied.


                            BACKGROUND


     Petitioner was charged with first degree murder on or about

June 6, 1979, and the Superior Court of the District of Columbia

issued a warrant for his arrest.       Memorandum of Law in Support

of Granting Motion for Speedy Trial of Federal Charges or

Dismissal of Charges (“Pet’r’s Mem.”) at 1.       Before the warrant

could be executed, petitioner “was arrested, charged, convicted

                                   1
and sentence[d] in the Parish of Ascension, State of Louisiana,

for another . . . crime [committed] on or about February 12,

1979.”   Id.   Petitioner has been sentenced to a term of life

imprisonment for that crime, id., and he currently is

incarcerated at the Louisiana State Penitentiary in Angola,

Louisiana, see id. at 3.    The District of Columbia arrest

warrant apparently had been lodged as a detainer “with the

Parish of Ascension Sheriff’s Office, Department of Public

Safety and Corrections for the State of Louisiana.”       Id. at 3.


     According to petitioner, the existence of the detainer “is

adversely affecting [his] eligibility for custody [sic] and the

conditions of [his] confinement.”       Pet’r’s Mem. at 3.   In order

to rid himself of the warrant’s effects, petitioner demands

resolution of the pending District of Columbia murder charge.

Specifically, he “request[s] a speedy trial upon the charge

pending in the . . . Superior Court . . . or, in the

alternative, that the charge pending be dismissed and the

detainer request be withdrawn.”       Id.


     Respondent represents that, on June 14, 2011, a Deputy

United States Marshal for the District of Columbia sent a

memorandum to the Louisiana State Penitentiary Records

Department requesting cancellation of the detainer.       See

Government’s Response to Order to Show Cause (“Gov’t Resp.”),


                                  2
Ex. 1 (fax cover page).    In relevant part, the memorandum

states:


     The United States Marshals Service received a request
     from Washington, D.C. Superior Court Assistant U.S.
     Attorney Glenn Kirschner on 06/13/2011 to lift the
     detainer currently held on prisoner James NOLAN . .
     .[,] SID 103906[,] who currently is in your custody.
     The Washington, D.C. U.S. Attorney’s Office will Nolle
     Prosequi (Will not prosecute) the case in which the
     detainer you have on file is for.    The U.S. Marshals
     Service is the current holder of the detainer . . . .
     We formally request this detainer be lifted/canceled
     on the above named prisoner.


Id., Ex. 1 (Memorandum from Deputy U.S. Marshal Pete Amico to

Louisiana State Penitentiary – Records Department dated June 14,

2011).    Handwritten notes on the fax cover page and memorandum

acknowledge receipt of the memorandum by the Louisiana

authorities and reflect its return to the D.C. Superior Court

Warrant Squad.    See id., Ex. 1.


                             DISCUSSION


     Respondent contends “that the petition is properly

construed as a[] . . . request” under the Interstate Agreement

on Detainers (“IAD”), see D.C. Code § 24-801, and points out

petitioner’s failure to conform to its requirements.     Gov’t

Resp. at 2.    These deficiencies are of no moment, however,

because the United States Attorney for the District of Columbia

has cancelled the offending detainer.     As respondent’s counsel

                                    3
represents, “no untried indictment, information, or complaint is

pending against the petitioner in the District of Columbia,”

Gov’t Resp. at 4, rendering the petition moot.   Accordingly, the

Court will deny the petition and dismiss this action.


     An Order accompanies this Memorandum Opinion.




                                    GLADY KESSLER
                                    United States District Judge

DATE:   October 12, 2011




                                4